Exhibit 10.14

 

IPSCO Inc.

2005 Form 10-K

 

RESTRICTED SHARE AWARD AGREEMENT

 

THIS AGREEMENT made the 1st day of October, 2004.

 

BETWEEN:

 

IPSCO INC., a corporation incorporated under the laws of Canada,

 

(the “Corporation”),

 

OF THE FIRST PART,

 

-and-

 

DAVID S. SUTHERLAND, of Naperville, Illinois,

 

(the “Participant”),

 

OF THE SECOND PART.

 

WHEREAS the Corporation has established an Incentive Share Option Plan (which,
as amended from time to time by the Board of Directors of the Corporation and
approved by Shareholders, is hereinafter referred to as the “Plan”) whereby
certain designated officers, employees and directors of the Corporation and its
Subsidiaries may from time to time be granted Awards;

 

AND WHEREAS the Participant, as an officer of the Corporation, has been
designated to receive a grant of shares of the Corporation (the “Restricted
Shares”), being Common Shares, which are to be issued subject to the
restrictions set forth herein and of the Plan;

 

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants herein contained the parties do hereby agree as follows:

 

1.                                      Grant

 

Subject to and conditional upon compliance with the applicable requirements of
each stock exchange on which the Common Shares of the Corporation are listed and
of any governmental authority or regulatory body to which the Corporation is
subject, the Corporation hereby awards, and issues to and in the name of the
Participant an aggregate of 35,000 Restricted Shares of the Corporation on the
terms set out in this Agreement.

 

--------------------------------------------------------------------------------


 

2.                                      Restriction Period

 

From the date hereof until the restrictions on the Restricted Shares set forth
herein terminate (the “Restriction Period”), the Restricted Shares shall not be
sold, exchanged, transferred, pledged, hypothecated, or otherwise disposed of;
provided, however, that any of the Restricted Shares may be exchanged for any
other Common Shares of the Corporation that are similarly restricted.

 

The Restriction Period shall terminate with respect to one percent (100%) of the
Restricted Shares and upon the earliest to occur of the following events:

 

(a)                                  the date of a Change of Control;

 

(b)                                 July 29, 2007, provided that the Performance
Objective is met; and

 

(c)                                  the seventh Anniversary of the Commencement
Date (each, a “Vesting Date”);

 

provided further in each case that the Participant is employed (or is deemed by
Section 4 to be employed) by the Corporation or a Subsidiary on the Vesting Date
and has been (or is deemed by Section 4 to have been) continuously so employed
since the date hereof.

 

3.                                      Change of Control

 

For the purposes of this Agreement, the date of a Change of Control means the
date on which any one of the following occurs:  (a) any person or group of
persons acting in concert acquires beneficial ownership (within the meaning of
The Securities Act (Saskatchewan)) of 20% or more of the outstanding Common
Shares of the Corporation, or securities convertible into 20% or more of the
outstanding Common Shares on a post-conversion basis; (b) during a period of not
more than 24 months, a majority of the Board of Directors ceases to consist of
the existing membership or successors nominated by the existing membership or
their similar successors; (c) all or substantially all of the individuals and
entities who were the beneficial owners of the Corporation’s outstanding
securities entitled to vote do not own more than 50% of such securities in
substantially the same proportions following a shareholder approved
reorganization, merger, or consolidation; or (d) shareholder approval of either
(i) a complete liquidation or dissolution of the Corporation or (ii) a sale or
other disposition of all or substantially all of the assets of the Corporation,
or a transaction having a similar effect.  For purposes of clause (c) above, if
an individual or entity owns stock in both corporations that enter into a
merger, consolidation, purchase or acquisition of stock or similar transaction,
such shareholder is considered to be

 

2

--------------------------------------------------------------------------------


 

acting as a group with other shareholders only with respect to the ownership in
that corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.

 

4.                                      Performance Period/Performance Objective

 

The performance period applicable to the Restricted Shares (the “Performance
Period”) shall be the period beginning on July 29, 2004, (the “Commencement
Date”) and ending on July 29, 2007.  The performance objective applicable to the
Restricted Shares (the “Performance Objective”) shall be achieved if the average
of the Fair Market Value of the Common Shares equals or exceeds Cdn$35 per share
over a Target Trading Period (as defined below) that ends prior to expiration of
the Performance Period.  For purposes of this Agreement, the “Target Trading
Period” shall be any period of 10 consecutive days (each, a “Trading Day”) on
which the Common Shares are traded on the primary securities exchange on which
the Common Shares are traded.  The Trading Day on which the Fair Market Value of
the Common Shares is highest and the Trading Day on which the Fair Market Value
of the Common Shares is lowest shall be disregarded when calculating the average
Fair Market Value of the Common Shares in respect to a Target Trading Period.

 

5.                                      Termination of Employment

 

(a)           If the Participant ceases to be an employee of the Corporation
(and if the Participant is an employee or officer of any Subsidiary, the
Participant also ceases to be an employee or officer of the Subsidiary) as a
result of:

 

(i)                                     disability (as defined in
Section 7(j)(i) of the Plan);

 

(ii)                                  retirement (as defined in
Section 7(j)(2) of the Plan);

 

(iii)                               termination of employment after either:

 

(A)                              attaining sixty-five years of age or;

 

(B)                                attaining sixty-two years of age and
completing five years of continuous employment; or

 

(iv)                              death of the Participant; or

 

(v)                                 such other circumstance as may be approved
by the Board of Directors;

 

3

--------------------------------------------------------------------------------


 

the Participant shall be deemed, for the purposes of Section 2 hereof
(Restriction Period), to be employed by the Corporation or Subsidiary on the
Vesting Date and to have been continuously employed since the Vesting
Commencement Date.

 

(b)           If the Participant ceases to be an employee of the Corporation or
a Subsidiary in any circumstance other than as described in Section 5(a) hereof
(including termination by the Corporation with or without cause, and termination
for any reason by the Participant) all of the Participant’s rights and interest
in and to such Restricted Shares, shall thereupon terminate without payment of
consideration by the Corporation.  For greater certainty, the Participant’s
employment shall not be considered to terminate where there is a transfer of the
Participant’s employment without an intervening period from the Corporation to a
Subsidiary or vice versa, or from one Subsidiary to another, or by reason of an
approved leave of absence under the circumstances set forth in Section 10 below.

 

6.                                      Restricted Share Certificates

 

The Participant agrees that at any time prior to the termination of the
Restricted Period, the Corporation may request that a certificate representing
the Restricted Shares be issued with such legend thereon as the Corporation may
require.  Any such certificate shall be issued at the cost of the Corporation. 
The Corporation shall retain possession of any certificates issued representing
the Restricted Shares until the later to occur of the termination of the
Restricted Period and the termination of the security interest described in
Section 8.

 

7.                                      Rights of Restricted Shareholder

 

Except as set forth in this Agreement, upon the issuance of the Restricted
Shares a Participant shall have all of the rights of the Shareholder, including
the right to vote the Restricted Shares and the right to receive dividends
thereon.  The Corporation shall issue the Participant’s Restricted Shares upon
execution of this Agreement, the listing (or authorization of listing upon
official notice of issuance) of the Restricted Shares upon each stock exchange
on which the Common Shares are listed and there have been compliance with such
laws and regulations, as the Corporation may deem applicable.  The Corporation
agrees to use reasonable commercial efforts to effect such listing and
compliance.

 

8.                                      Withholding Taxes

 

The Participant agrees to pay the Corporation, or otherwise make arrangements
satisfactory to the Corporation regarding the payment of any federal, state, or
local taxes required or authorized by law to be held with respect to the award
of Restricted

 

4

--------------------------------------------------------------------------------


 

Shares or the termination of the Restriction Period (the “Withholding Taxes”). 
The Corporation shall have, to the extent permitted by law, the right to deduct
from any payment of any kind otherwise due the Participant, any Withholding
Taxes and to condition the delivery of the Common Shares after the termination
of the Restriction Period on the payment to the Corporation of the Withholding
Taxes.  The Participant hereby grants to the Corporation a security interest in
the Restricted Shares to secure reconveyance of the Restricted Shares to the
Corporation upon any deemed donation to the Corporation and to ensure adequate
provision for the Withholding Taxes.  The Corporation shall release its security
interest in respect of any Restricted Shares as to which (a) the Restriction
Period has terminated and (b) all Withholding Taxes have been paid.  In lieu of
payment of such amount in cash, the Participant may pay all or a portion of the
Withholding Taxes by (i) delivery of Common Shares not subject to any
Restriction Period, or (ii) having the Corporation withhold a portion of the
Common Shares otherwise to be delivered upon expiration of the Restriction
Period.

 

9.                                      Other Distributions

 

If any distribution is made to the holders of Common Shares other than a cash
dividend, or if new, different, or additional shares or other securities of the
Corporation or of another corporation are received by holders of Common Shares,
or if any recapitalization or reclassification, split-up or consolidation of the
Common Shares shall be effected, or, if in connection with a merger or
consolidation of the Corporation or a sale by the Corporation of all or a part
of its assets, the Common Shares are exchanged for a different number or class
of shares of stock or other securities of the Corporation or for shares of stock
or securities of any other corporation, then any such other security shall be
subject to similar restrictions as the Restricted Shares, shall be subject to
the security interest provided for in Section 8 and the number and class of
Restricted Shares, and restrictions, terms, and other conditions applicable to
any other securities shall be equally determined by the Committee.

 

10.                               Leave of Absence

 

If the Participant is an employee of the Corporation and is granted a temporary
leave of absence by the Corporation, such leave of absence shall be deemed a
continuation of employment of the Participant provided if and so long as:

 

(a)                                  the Corporation consents in writing to such
leave of absence; and

 

5

--------------------------------------------------------------------------------


 

(b)                                 the Participant thereafter returns to full
time employment with the Corporation for a period of six months, notwithstanding
the possible expiration of the Performance Period.

 

For greater certainty, the provisions of Section 10(b) hereof, shall be subject
always to (i) immediate vesting on the occurrence of a Change of Control as
described in Section 3 hereof, and (ii) the deemed continuous employment
provisions of Section 4.

 

11.                               Notice

 

All notices, demands, payments or other communications which may be or are
required to be given under this Agreement shall be given in writing by personal
delivery or ordinary prepaid mail:

 

(a)                                  to the Corporation or a Subsidiary:

650 Warrenville Road, Suite 500

Lisle, IL 60532

Attention:  Vice President, General Counsel

and Corporate Secretary

 

(b)                                 to the Participant:

 

Naperville, IL

 

or such other address as either party may give in writing from time to time. 
Such notices if given by mail shall be deemed to have been received by the party
to whom they are addressed as described herein 72 hours after they have been put
in the post, postage prepaid, provided that if postal services are disrupted by
labour disputes, such mailed notices shall be deemed to have been given and
received on the date of actual receipt by the addressee.

 

12.                               Plan to Apply

 

The Award is granted under the Plan and the Award and this Agreement are subject
to the terms and conditions of the Plan.  In the event of any inconsistent
provisions between this Agreement and the Plan, the provisions of the Plan shall
control.  Capitalized terms used in this Agreement without definition have the
meaning assigned to them in the Plan.  References to sections are to sections of
this Agreement unless otherwise noted.  The titles to sections of this Agreement
are intended solely for convenience and no provision of this Agreement is to be
construed by reference to any title of any section.  This Agreement shall also
be

 

6

--------------------------------------------------------------------------------


 

subject to the applicable requirements of the Toronto Stock Exchange, the
Canadian Securities Administrators, the United States Securities and Exchange
Commission and the New York Stock Exchange from time to time.

 

13.                               Compliance with the Law

 

The Corporation shall make reasonable efforts to comply with all applicable
federal, state and provincial securities laws.  However, the Corporation shall
not issue any shares or other securities pursuant to this Agreement if their
issuance would result in a violation of any such law.  If at any time the
Committee shall determine, in its discretion, that the listing, registration or
qualification of any shares subject to this Award upon any securities exchange
or under any federal, state or provincial law, or the consent or approval of any
government or regulatory body is necessary or desirable the condition of, or in
connection with, the granting of this Award or the issue of Common Shares
hereunder, no rights may be exercised and the Common Shares may not be delivered
pursuant to the Award, in full or in part unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee and any delay caused shall in no
way affect the dates of vesting or forfeiture of the Award.

 

14.                               No Implied Promises

 

By accepting the Award and executing this Agreement, the Participant recognizes
and agrees that the Corporation and its Subsidiaries, and each of their
officers, directors, agents and employees, including but not limited to the
Board of Directors and the Committee in their oversight or conduct of the
business and affairs of the Corporation and its Subsidiaries may, in good faith,
cause the Corporation and/or a Subsidiary to act or omit to act in a manner that
will, directly or indirectly, prevent all or part of the Performance Units from
being non-forfeitable.  No provision of this Agreement shall be interpreted or
construed to impose any liability upon the Corporation, any Subsidiary, or any
officer, director, agent or employee of the Corporation or Subsidiary, or the
Board of Directors or the Committee for any forfeiture of Performance Units that
may result, directly or indirectly, from any such action or omission, or shall
be interpreted or construed to impose any obligation on the part of any such
entity or person to refrain from any such action or omission.

 

15.                               Relation to Other Benefits

 

The benefits received by Participant under this Agreement will not be taken into
account in determining any benefits to which the Participant may be entitled
under any profit sharing, retirement, life insurance or other benefit or
compensation plan maintained by the Corporation or its Subsidiaries.

 

7

--------------------------------------------------------------------------------


 

16.                               Dispute

 

The Committee shall interpret and construe this Agreement and make all
determinations hereunder, and any such interpretation, construction or
determination by the Committee shall be binding and conclusive on the
Corporation or a Subsidiary (as the case may be), the Participant and on any
person or entity claiming under or through either of them.  Without limiting the
generality of the foregoing, any determination of whether the Participant’s
employment terminates by reason of “Retirement” or for “Disability” within the
meaning of Section 4 hereof, shall be made by and in the sole discretion of the
Committee, whose decision shall be final and binding on the Corporation or
Subsidiary (as the case may be), the Participant and any person or entity
claiming under or through any of them.

 

17.                               Miscellaneous

 

(a)                                  Nothing in this Agreement shall confer upon
the Participant any right to continue in the employ or other service of the
Corporation or any Subsidiary, or shall limit in any manner the right of the
Corporation or any Subsidiary to terminate the employment or other service of
the Participant or adjust the compensation of the Participant.

 

(b)                                 The Participant shall forthwith and from
time to time do all such acts and things and execute and deliver all such
instruments, writings and assurances as may be necessary to carry out this
Agreement in accordance with its true intent.

 

(c)                                  This Agreement shall be binding upon the
successors, assigns, executors and administrators of the parties hereto and upon
any beneficiary of the Participant.

 

(d)                                 Any waiver by a party of another party’s
performance of, or compliance with, a term or condition of this Agreement shall
not operate or be construed as a waiver of any subsequent failure by such party
to perform or comply.

 

(e)                                  Any term or provision of this Agreement
that is invalid or unenforceable in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof, or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

 

8

--------------------------------------------------------------------------------


 

(f)                                    This Agreement shall be governed by the
laws of the State of Illinois without regard to conflicts of law principles.

 

 

[signature page to follow]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

 

 

 

IPSCO INC.

 

 

 

 

 

Per:

/s/ George H. Valentine

 

 

 

 

 

 

Per:

/s/ Raymond J. Rarey

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

/s/ David S. Sutherland

 

 

David S. Sutherland

 

 

 

10

--------------------------------------------------------------------------------